DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on October 3, 2020 in which claims 1-20 are presented for examination.

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-3) and Subspecies A (Figure 7) in the reply filed on August 12, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden searching additional species with different necklines as related to Species 1 & 2 as well as species with different garment back styles as related to sub-species A & B.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and or/ 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 are pending in which claims 1 and 20 are presented in independent form.

Specification
The use of the term LYCRA®, which is a trade name or a mark used in commerce, has been noted in this application in applicant’s specification in [0037] and [0043]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-16 of co-pending Application No. 17/819,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between co-pending claims 1-5 and 7-16 and the instant claims of 1-20 are minor and obvious from each other (i.e. the instant claim 1 recites a “via a set of wings” vs. “via a wing configured to be located on each side…., each wing” as recited in copending claim 1 of co-pending Application No. 17/819,860). The instant claims of 1 and 20 are a broader version of the co-pending claim 1.  Further the limitations of instant claim 2 is found in co-pending claim 2, instant claim 3 is found in co-pending claim 3,  instant claim 4 is found in co-pending claim 1, instant claim 5 is found in co-pending claim 1, instant claim 6 is found in co-pending claim 4, instant claim 7 is found in co-pending claim 5, instant claim 8 is found in co-pending claim 1, instant claim 9 is found in co-pending claim 1, instant claim 10 is found in co-pending claim 7, instant claim 11 is found in co-pending claim 8, instant claim 12 is found in co-pending claim 9, instant claim 13 is found in co-pending claim 10, instant claim 14 is found in co-pending claim 11, instant claim 15 is found in co-pending claim 12, instant claim 16 is found in co-pending claim 13, instant claim 17 is found in co-pending claim 14, instant claim 18 is found in co-pending claim 15, and instant claim 19 is found in co-pending claim 16. Therefore, the instant claims 1-20 would read on the co-pending claims 1-5 and 7-16. Furthermore, in the instant claims 1-20, the claimed limitations can be found in the pending claims 1-5 and 7-16 of co-pending Application No. 17/819,860. Any infringement over the pending claims 1-5 and 7-16 of co-pending Application No. 17/819,860 would also infringe over the instant claims 1-20. Hence, the instant claims do not differ in scope of the pending claims 1-5 and 7-16 of co-pending Application No. 17/819,860. In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/306,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between co-pending claims 1-19 and the instant claims of 1-20 are minor and obvious from each other (i.e. instant claim 1 recites a “via a set of wings” vs. “a wing configured to be located on each side…., each wing” in co-pending claim 1 of Application No. 17/306,808 as well as “one or more compression zones” in instant claim 1 vs. “multiple compression zones” in co-pending claim 1 of Application No. 17/306,808). The instant claims of 1 and 19 are a broader version of the co-pending claim 1 of co-pending Application 17/819,860.  Further the limitations of instant claim 2 is found in co-pending claim 2, instant claim 3 is found in co-pending claim 3,  instant claim 4 is found in co-pending claim 4, instant claim 5 is found in co-pending claim 5, instant claim 6 is found in co-pending claim 6, instant claim 7 is found in co-pending claim 7, instant claim 8 is found in co-pending claims 1 & 8, instant claim 9 is found in co-pending claim 1, instant claim 10 is found in co-pending claim 9, instant claim 11 is found in co-pending claim 10, instant claim 12 is found in co-pending claim 11, instant claim 13 is found in co-pending claim 12, instant claim 14 is found in co-pending claim 13, instant claim 15 is found in co-pending claim 14, instant claim 16 is found in co-pending claim 15, instant claim 17 is found in co-pending claim 16, instant claim 18 is found in co-pending claim 17, and instant claim 19 is found in co-pending claims 1 & 18. Therefore, the instant claims 1-20 would read on the co-pending claims 1-19. Furthermore, in the instant claims 1-20, the claimed limitations can be found in the co-pending claims 1-19 of co-pending Application No. 17/306,808. Any infringement over the co-pending claims 1-19 of co-pending Application No. 17/819,860 would also infringe over the instant claims 1-20. Hence, the instant claims do not differ in scope of the pending claims 1-19 of co-pending Application No. 17/819,860. In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “the cup portions” in lines 3 & 5 are believed to be in error for - - the two cup portions- - and “cup portion” in lines 16 & 17 is believed to be in error for - -each said cup portion- -.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “the center of the upper body shaper garment between the cup portions” in line 2 is believed to be in error for - -a center of the upper body shaper garment between the two cup portions- -.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the wing” in lines 4-5 is believed to be in error for - -the wings- -.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “comprising;” in line 1 is believed to be in error for - -comprising:- - and “the body of the wearer” in line 10 is believed to be in error for - -a body of a wearer- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Regarding Claim 1, the limitations of “extending across a chest area of a wearer beneath the breasts” in lines 3-4, “located on each side of the chest area of the wearer” in line 6, “a support area fitting tightly over each breast and capturing an upper middle portion of the breast” in lines 10-11, and “out and away from the body of the wearer” in line 18 positively claims the human anatomy. The examiner recommends to claim instead - -and configured to extend across a chest area of wearer beneath breasts- -, - - configured to be located on each side of the chest area of the wearer- -, - - a support area configured to fit tightly over each breast and configured to capture an upper middle portion of the breast- -, and - - adaptively out and away from the body of the wearer- -.
Regarding Claim 3, the limitations of “tightly against the body of the wearer’ in lines 2-3 and “pulling an inner side of each breast inside the support area and pushing the support area away from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor lifting the inner side of each breast above and away from the bottom band” in lines 2-6 positively claims the human anatomy. The examiner recommends to claim instead - -“configured to be tightly against the body of the wearer- -and - - configured to pull an inner side of each breast inside the support area and pushing the support area away adaptively from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor configured to lift the inner side of each breast above and away from the bottom band- -.
Regarding Claim 6, the limitation of “against an upper flank of the wearer to a midpoint of the chest area below the breasts” in lines 2-3 positively claims the human anatomy. The examiner recommends to claim instead - -configured to reside against an upper flank of the wearer to a midpoint of the chest area below the breasts- -.
Regarding Claim 7, the limitation of “a rounded portion along a bottom surface of each breast’ in lines 1-2 positively claims the human anatomy. The examiner recommends to claim instead - - a rounded portion adaptively along a bottom surface of each breast- -.
 Regarding Claim 8, the limitation of “to a midpoint on the flank of the wearer midway between the bottom peripheral edge of the cup portion and the back portion” in lines 2-4 positively claims the human anatomy. The examiner recommends to claim instead - -adaptively to a midpoint on the flank of the wearer midway between the bottom peripheral edge of the cup portion and the back portion- -.
Regarding Claim 9, the limitation of “pushes a side portion of each breast away from an upper flank of the wearer toward a midpoint of the chest area” in lines 2-3 positively claims the human anatomy. The examiner recommends to claim instead - - is configured to push a side portion of each breast away from an upper flank of the wearer toward a midpoint of the chest area- -.
Regarding Claim 20, the limitations of “a support area fitting tightly over each breast and capturing an upper middle portion of the breast” in lines 2-3 and “out and away from the body of the wearer” in lines 9-10 positively claims the human anatomy. The examiner recommends to claim instead - - a support area configured to fit tightly over each breast and configured to capture an upper middle portion of each breast- - and - -adaptively out and away from a body of a wearer- -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “wherein one wing……, the wings” in line 6 renders the claim indefinite since it unclear if the “one wing” is a part of the previously claimed “set of wings” in line 5.  The examiner encourages using consistent language throughout the claim set to avoid confusion.  For purposes of examination, the examiner will examine the claim as if the “one wing” is a part of the previously claimed “set of wings” in line 5.  The examiner recommends to replace the claim language with - -wherein each wing of the set of wings- - and replace “the wings” with - -each wing of the set of wings- -.
Claim 3 recites the limitation "the wing" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  To which “wing” does the applicant refer to?  Claim 1, from which claim 3 ultimately depends from, claims “a set of wings”.  For purposes of examination, the examiner believes the applicant meant to claim “the wings” to refer to each wing of the set of wings and the claim will be examined as such.
Regarding Claim 5, the limitation “the compression zone” in line 2 renders the claim indefinite since it is unclear which compression zone the applicant is referring to.  The examiner will examine the claim as if the applicant means to refer back to each specific compression zone. The examiner recommends to claim instead - -within that said compression zone- -.
Regarding Claim 6, the limitation, “the cup portion” in line 2 renders the claim indefinite since it is unclear which cup portion of the two cup portions (as previously claimed in claim 1) does the applicant refer to?  For purposes of examination, the examiner will interpret the claim as if the applicant means to claim “each cup portion” instead.
Regarding Claim 8, the limitation, “the cup portion” in lines 2 and 3 renders the claim indefinite since it is unclear which cup portion of the two cup portions (as previously claimed in claim 1) does the applicant refer to?  For purposes of examination, the examiner will interpret the claim as if the applicant means to claim “each cup portion” at both recitations.
Claim 11 recites the limitations "the tightest compression zone" in line 3, “the high compression zone” in lines 2 & 3, and “the low compression zone” in lines 3 & 4.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the examiner believes the applicant meant to introduce these structures positively and will examine the claim as such.
Claim 19 recites the limitation "wherein the one layer of continuous material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the examiner will examine the claim as if the upper body shaper garment introduces a new structure and is “comprising a one layer of continuous material including a 3D knit structure”.
Claim 20 recites the limitations "the bottom band" in lines 6 & 9.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the examiner believes the applicant meant to introduce the bottom band as a new structure and will examine the claim as such with the second recitation in line 9 referring back to the same bottom band as claimed in line 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 2004/0137822). 
	Regarding Claim 1, Mitchell discloses of an upper body shaper garment (100, see Figures 1-2 & 4-7) comprising: 
two cup portions (via each 5) with one cup portion (via a cup portion area of each 5) for covering each breast of a wearer (see Figure 1); 
a bottom band (15) directly below the cup portions (via each 5) and extending across a chest area of a wearer beneath the breasts (see Figure 1-it is known that a bottom band of a bra would naturally reside on the chest area of the wearer beneath their breasts when the garment is worn on their body); and 
a back portion (via 14) connecting to the cup portions (via each 5) and the bottom band (15) via a set of wings (via each 10), wherein one wing (via one of each 10) is located on each side of the chest area of the wearer (see Figure 1-it is known that a wing of a bra would naturally reside on each side of the chest area of the wearer when the garment is worn on their body), the wings (via each 10) extending along the upper body shaper garment sides between a peripheral edge of each cup portion (via area of where 12 touches the area of 25 of 5) and the back portion (via 14),
wherein each cup portion (5) includes: 
a support area (portion of 5 above 8-see Figure 7 and diagram below) fitting tightly over each breast and capturing an upper middle portion of the breast, the support area controlling movement of an upper section (see Figure 7 & diagram below) of each cup portion (5) (see Figures 1 & 7-note that it is known for this area labeled in the diagram would naturally cover and capture an upper middle portion of a wearer’s breast when the garment is worn on the wearer & further note that the structure of Mitchell is configured to tightly fit over each breast & control movement of an upper section of breast cup portion based upon the size and shape of the wearer vs. the size of the garment and considering knitted material in which the garment is made from);
a shaping area (via 6-8, see Figures 1 & 7) directly below the support area (portion of 5 above 8-see Figure 7 and diagram below) and extending down from a lower peripheral edge (see Figures 1 & 7) of the support area (portion of 5 above 8-see Figure 7 and diagram below) to the bottom band (15) (see Figures 1 & 7), 
the shaping area (via 6-8, see Figures 1 & 7) including one or more compression zones (via 6-8) knitted into each cup portion (5), the one or more compression zones compressing a bottom section of the cup portion (via area of 5 where 6-8 reside, see Figures 1 & 7) to lift the support area above from the bottom band (15) and push the support area out and away from the body of the wearer (it is noted that the structure of Mitchell is capable of these functional limitations since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042]); and 
a first transition area (note diagram below) at an intersection of the shaping area (via 6-8, see Figures 1 & 7) and the support area (portion of 5 above 8-see Figure 7 and diagram below), (Figures 1-2 & 4-7, [0030]-[0048]).

    PNG
    media_image1.png
    902
    674
    media_image1.png
    Greyscale


Regarding Claims 4-15 and 17-18, Mitchell discloses the invention as claimed above.  Further Mitchell discloses:
(claim 4), comprising the shaping area (via 6-8, see Figures 1 & 7) having three compression zones (via 6-8, see Figures 1 & 7) including a tightest compression zone (6), a high compression zone (7), and low compression zone (8), (Figures 4-6, [0043]-[0047]);
(claim 5), wherein each compression zone (6-8) has a unique stitch density defining a number of stitches per area of material within the compression zone (Figures 4-6, [0043]-[0047]);
(claim 6), wherein the shaping area (via 6-8, see Figures 1 & 7) extends from a side peripheral edge of the cup portion (via left and right sides of each cup portion 5, see Figure 1, see that each 6,7, & 8 is extended on each peripheral side edge) against an upper flank of the wearer (via area of 5 directly next to 12) to a midpoint of the chest area below the breasts (via area of 25 of 5) and above the bottom band (15), see Figures 1 & 7)—please note naturally when the garment of Mitchell is worn on a user’s body that the peripheral edge of the cup would lay against the upper flank of the wearer and then cover to a midpoint of the chest area below the breasts at lower periphery area thereof;
(claim 7), wherein the shaping area (via 6-8, see Figures 1 & 7) is curved (via the shape of 5) to follow a rounded portion along a bottom surface of each breast (see Figures 1-2)---please note naturally when the garment of Mitchell is worn on a user’s body the shaping are as disclosed by Mitchell would follow a rounded portion along a bottom surface of each breast since breast are well-known to be round at a bottom surface;
(claim 8), wherein the wings (via each 10) include a medium compression zone (12, see Figures 1 & 7, [0048]) extending from a bottom peripheral edge of the cup portion (via area of where 12 touches the area of 25 of 5) to a midpoint on the flank of the wearer (see area of 12 opposite to the area of 25 where numeral “12” is next to numeral “7” as shown in Figure 1) midway between the bottom peripheral edge of the cup portion (via area of where 12 touches the area of 25 of 5) and the back portion (via 14)---please note naturally when the garment of Mitchell is worn on a user’s body the midway point  between the bottom peripheral edge of each cup portion and the back portion as disclosed by Mitchell is configured to be worn at over the midpoint on the flank of the wearer;
(claim 9), wherein the medium compression zone pushes a side portion of each breast away from an upper flank of the wearer toward a midpoint of the chest area (see Figures 1 & 7, [0048]—please note that structure of Mitchell is configured to perform this functional limitation based upon the size and shape of the wearer vs. the size of the garment); 
(claim 10), wherein the first transition area (note diagram above) has a first stitch gradient that gradually increases a stitch density ([0021], [0041]-[0047]) specifying a number of stitches knitted into an area of material from a first stitch density of the support area (via 6-8, see Figures 1 & 7) to a second stitch density ([0021], [0041]-[0047]) of the shaping area (via 6-8, see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 11), comprising a second transition area (note diagram above) between the (a) tightest compression zone (6) and the (a) high compression zone (7), a third transition area (note diagram above) between the high compression zone (7) and the (a) low compression zone (8), and a fourth transition area (note diagram above) between the low compression zone (8) and the medium compression zone (12, see Figures 1 & 7, [0048]), (note that each zone from 6-8 is described as incremental zone of varying areas of stitch density [0042], see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 12), wherein the second transition area (note diagram above) comprises a second stitch gradient that gradually decreases a stitch density ([0021], [0041]-[0047]) specifying a number of stitches knitted into an area of material from a third stitch density [0021] of the tightest compression zone (6) to a fourth stitch density [0021] of the high compression zone (7) (note that each zone from 6-8 is described as incremental zone of varying areas of stitch density [0042], see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 13), wherein the third transition area (note diagram above) comprises a third stitch gradient that gradually decreases the stitch density ([0021], [0041]-[0047]) from the fourth stitch density ([0021], [0041]-[0047]) of the high compression zone (7) to a fifth stitch density ([0021], [0041]-[0047]) of the low compression zone (8), see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 14), wherein the fourth transition area (note diagram above) compresses a fourth stitch gradient that gradually increases the stitch density from the fifth stitch density ([0021], [0041]-[0047]) of the low compression zone (8) to a sixth stitch density ([0021], [0041]-[0047]) of the medium compression zone (via 12), (see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 15), wherein the shaping area (via 6-8, see Figures 1 & 7) generates a compression force lifting a lower portion of the support area (portion of 5 above 8-see Figure 7 and diagram above) away from the bottom band (15) to contour the breasts into an ideal breast shape, [0019]-[0020]-please note that structure of Mitchell is capable of producing this compression force via its varying degrees of stretch that is provided by the varying stitch density of the knitted material, [0040];
(claim 17), wherein the ideal breast shape is selected from the group comprising a round form that is equally full at the top and at the bottom; a teardrop form having the bottom slightly wider than the top; and a bell form having a full bottom and a narrower top via Figure 1;
(claim 18), wherein the upper body shaper garment (100) is knitted as one layer of continuous material without any seams, glues, or polymer adhesives, [0030].

Regarding Claim 20, Mitchell discloses of a cup portion (5) of an upper body shaper garment (100) comprising; 
a support area (8) fitting tightly over each breast and capturing an upper middle portion of the breast, the support area controlling movement of an upper section of the cup portion (5) (see Figures 1 & 7); 
a shaping area (via 6-7) directly below the support area (8) and extending down from a lower peripheral edge of the support area to the bottom band (15), 
the shaping area (via 6-7) including one or more compression zones knitted into the cup portion [0043], the one or more compression zones (6-7) compressing a bottom section of the cup portion (5) to lift the support area (8) above from the bottom band (15) and push the support area (8) out and away from the body of a wearer [0040]; and 
a first transition area (note line between knit stiches as exemplary in Figure 7-betweeen the areas of (-5 to -20%) and (-20 to -25%)) at an intersection (see Figures 1 7 7) of the shaping area (via 6-7) and the support area (8), (Figures 1-2 & 4-7, [0030]-[0048]). It is noted that the structure of Mitchell is capable of the functional limitations of “compressing a bottom section of the cup portion to lift the support area above from the bottom band and push the support area out and away from the body of a wearer” since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US PG Pub 2004/0137822) in view of Mitchell et al. (US PG Pub 2003/0082994) (hereinafter Mitchell ‘2003).
Regarding Claims 2-3, Mitchell discloses the invention as substantially claimed above.  Mitchell does not disclose of (claim 2) comprising a triangular anchor knitted into the center of the upper body shaper garment between the cup portions and above the bottom band and (claim 3) wherein the triangular anchor compresses a lower portion of the support area at an inside peripheral edge of each cup portion tightly against the body of the wearer, the triangular anchor pulling an inner side of each breast inside the support area and pushing the support area away from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor lifting the inner side of each breast above and away from the bottom band.
Mitchell ‘2003 teaches of an upper body shaper garment (10) (claim 2) comprising a triangular anchor (via 18) knitted into a center (via area of 14) of the upper body shaper garment between two cup portions (12) and above a bottom band (24) (see Figures 1-2, [0023]) and (claim 3) wherein the triangular anchor (via 18) compresses [0023] a lower portion of a support area (via 12) at an inside peripheral edge of each cup portion (via 12) tightly against the body of the wearer, the triangular anchor (via 18) pulling an inner side of each breast inside the support area (via 12) and pushing the support area away from a midpoint of the chest area toward the wing (via 16) of the upper body shaper garment (10), the triangular anchor (via 18) lifting the inner side of each breast above and away from the bottom band (24), (Figures 1-2, [0023]-[0025]).  The limitations of “tightly against the body of the wearer” and “pulling an inner side of each breast inside the support area and pushing the support area away from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor lifting the inner side of each breast above and away from the bottom band” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Mitchell ‘2003 is capable of performing these recited functions.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the upper body shaper garment of Mitchell ‘822 to further (claim 2) comprise a triangular anchor knitted into a center of the upper body shaper garment between the two cup portions and above the bottom band and (claim 3) wherein the triangular anchor compresses a lower portion of the support area at an inside peripheral edge of each cup portion tightly against the body of the wearer, the triangular anchor pulling an inner side of each breast inside the support area and pushing the support area away from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor lifting the inner side of each breast above and away from the bottom band as taught by Mitchell ‘2003 in order to provide a stabilizing area to the front of the brassiere that provides stretch resistance that conforms to the movement of the body, thereby increasing support and comfort for the wearer, [0014].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US PG Pub 2004/0137822) in view of Starbuck et al. (US 2008/0011021) (hereinafter “Starbuck”).
	Regarding Claim 16, Mitchell discloses the invention as substantially claimed above.  Mitchell does not disclose wherein the support area includes an auxetic material that becomes thicker as the support area is lifted by the compression force generated by the shaping area.
	Starbuck teaches of a knit structure for upper body shaper garments ([0005], [0007], [0009], [0027]) wherein a support area (via Figures 1-7B) includes an auxetic material [0028]-[0029] that becomes thicker (note movement in the “x” direction) as the support area is lifted by a compression force [0028] generated by a shaping area (see Figures 1-7B, [0013], [0027]-[0034]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the support area of Mitchell wherein the support area includes an auxetic material that becomes thicker as the support area is lifted by the compression force generated by the shaping area as taught by Starbuck to provide better shaping and fit of the garment, ([0005]-[0007], [0013], [0027]-[0034]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2004/0137822) in view of Diaz et al. (US 2018/0317570) (hereinafter “Diaz”).
Regarding Claim 19, Mitchell discloses the invention as substantially claimed above.  Mitchell further discloses of a knit structure (see Figures 4-7, [0030]-[0031], [0040]) composed of one continuous layer of material [0030]-[0031].  Mitchell does not disclose wherein the knit structure is a 3D knit structure and that the 3D knit structure replaces uncomfortable metal or plastic wires used in traditional manufacturing.
Diaz teaches of an upper body shaper garment (10, see Figures 1-4, [0023]-[0024]) having a knit structure ([0028]-[0032]) composed of one continuous layer of material [0029] which is a 3D knit structure ([0001], [0034]-[0045]) and that the 3D knit structure ([0001], [0034]-[0045]) replaces uncomfortable metal or plastic wires used in traditional manufacturing (via area of 50, [0026]), (Figures 1-7, ([0001], [0023]-[0024], [0034]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knit structure of Mitchell with a knit structure that is a 3D knit structure and wherein the 3D knit structure replaces uncomfortable metal or plastic wires used in traditional manufacturing as taught by Diaz in order to provide an integrally knitted shaper garment as one continuous material and with providing breast-covering, dome-shaped portions that include a plurality of partial-length courses, which add material (knit stitches) to different locations of the breast-covering portion to build up the knit-textile region and create the dome shape, ([0029], [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732